      Case 1:14-cv-07126-JMF-OTW Document 759 Filed 12/23/19 Page 1 of 2




December 23, 2019

VIA ECF

Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Alaska Electrical Pension Fund v. Bank of America Corp.
               No. 14-cv-7126 (JMF)

Dear Judge Furman:

        We write in response to Fortinbras’ request to file a sur-reply in connection with the
pending request to distribute funds to class members. See ECF No. 757. Though we are aware
the Court has granted the request, we are compelled to respond because the conclusory request
justified itself due to a supposed breakdown in the conferral process. We reject any such
suggestion in the strongest possible terms, and want to assure the Court we have taken our duty to
all class members – including Fortinbras – very seriously. In fact, no claim has taken nearly as
much time and resources as Fortinbras’. The year-long audit process included several
teleconferences and multiple written explanations as to our position. We even wrote as early as
March 2019 to explain that the “Handbook” and appendices – the same documents Fortinbras even
now relies almost exclusively upon – were insufficient to meet Fortinbras’ burden. See generally
ECF No. 756 (Borges Reply Decl.) ¶¶8-22.

        As part of our obligation to Fortinbras as a purported class member, co-counsel, the Claims
Administrator, and our economic advisors in good faith carefully reviewed the midnight-Friday
filing over the weekend to determine whether the attempt to “clarif[y] the confusion” actually
warranted a change in our position. We respectfully request the Court consider this brief statement
as to why, in our view, it does not.

        Our memorandum raises serious questions about Fortinbras’ Pool A claims, including:
why the Fortinbras swaps do not appear in the transactional data produced in this case; why Credit
Suisse was unable to confirm the existence of the swaps; how $3.3 trillion in real swap transactions
could exist without anything resembling legal or transactional documentation; why the proffered
materials only treat Fortinbras as an “Index Advisor” to be dismissed by Credit Suisse at will;
whether Fortinbras itself (rather than the investors) ever actually paid cash to or received cash from
Credit Suisse; what legal rights Credit Suisse would have to enforce against Fortinbras if
Fortinbras decided to stop rolling over its supposed exposure; and who amongst Fortinbras itself,
the third-party investors, or even potentially Credit Suisse would ultimately benefit from the
     Case 1:14-cv-07126-JMF-OTW Document 759 Filed 12/23/19 Page 2 of 2
Hon. Jesse M. Furman
December 23, 2019
Page 2

settlement funds. See ECF No. 755 (Reply) at 3, 5-6. The sur-reply, respectfully, does not answer
any of these questions. Instead, Fortinbras merely re-stresses how the “Term Sheets” and the “May
data” confirm Credit Suisse sold investments to third parties. But our memorandum makes clear
that is not in dispute. See id. at 1-2. It is thus still our view that the unanswered questions and
missing documentation surpass Fortinbras’ assurances that Credit Suisse actually issued
instruments somehow linked to the performance of a proprietary trading strategy.

                                     Respectfully submitted,

 s/ Daniel L. Brockett            s/ Christopher M. Burke          s/ David W. Mitchell
 Daniel L. Brockett               Christopher M. Burke             David W. Mitchell
 Quinn Emanuel Urquhart           Scott+Scott                      Robbins Geller Rudman
   & Sullivan, LLP                  Attorneys at Law LLP             & Dowd LLP
